PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number:  16/145,076

Filing Date: September 27, 2018

Appellant’s: Vivek, Sehgal et al.



__________________

Michael G. Dreznes
For Appellants


EXAMINER’S ANSWER



This is in response to the appeal brief filed on May 17, 2022 appealing from the Office action mailed September 17, 2021.(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated September 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 2017/0177386 A1) in view of Ferrucci et al. (US 2012/0078636 A1).


(2) Response to Argument

SUMMARY OF PRIOR ART:

	A summary of the prior art relative to independent claims 1, 10 and 18 is given below. Fung discloses a computer-implemented method comprises an engine receiving a first interaction between a user and a software application, and the engine processing the first interaction according to context data to formulate a query. The engine expresses the query as a suggested question in panel embedded in an interface, and the engine poses the query to a plurality of data sources in response to the user selecting the suggested question. The engine collects help information from one of the plurality of data sources in response to the query, stores the help information, and displays the help information in the panel.
Bruno discloses the collection of runtime statistics from the actual performance of operations on a set of data and utilized to dynamically modify the execution plan for processing a set of data. The operations performed are modified to include statistics collection operations, the statistics being tailored to the specific operations being quantified. Optimization policy defines how often optimization is attempted and how much more efficient an execution plan should be to justify transitioning from the current one. Optimization is based on the collected runtime statistics but also takes into account already materialized intermediate data to gain further optimization by avoiding reprocessing. 

Ferrucci teaches a method and system for diffusing evidence among candidate answers during question answering may be provided. The method, in one aspect, may include identifying a relationship between a first candidate answer and a second candidate answer, wherein the candidate answers are generated by a question-answering computer process, the candidate answers have associated supporting evidence, and the candidate answers have associated confidence scores. The method may also include transferring all or some of the evidence from the first candidate answer to the second candidate answer based on the identified relationship. The method may further include computing a new confidence score for the second candidate answer based on the transferred evidence.

Appellants Argue:
(1) Ferrucci does not disclose or suggest scores that are received from respective domains; Ferrucci discloses that “[f]or more intelligent ranking, however, ranking and confidence estimation may be separated into two phases. In both phases sets of scores may be grouped according to their domain (for example type matching, passage scoring, and so on.) and intermediate models trained using ground truths and methods specific for that task.” Ferrucci, 88.

Thus, Ferrucci discloses that “sets of scores may be grouped according to their domain (for example type matching, passage scoring, and so on.).” Ferrucci, 488. However, Ferrucci does not disclose or suggest that the scores are received from the “domain.” At most, Ferrucci discloses that the scores have some “domain” by which they can be grouped. However, scores being groupable by a “domain” does not disclose or suggest that the scores are received from respective domains, or that a “domain” is even an entity from which scores can be received. Further in this regard, there is no disclosure or suggestion in Ferrucci that a “domain” is a search domain or a “search subdomain,” as is recited in independent claim 1.
For at least these reasons, Ferrucci does not disclose or suggest “receive, in response to sending the question...a corresponding respective confidence score from each respective search subdomain of the plural search subdomains,” as recited in independent claim 1.”

In Response:
The Examiner respectfully disagrees. According to Applicant’s specification, [0034], “the information domain 310a corresponds to web-based search results, e.g., search results that originate from and/or are derived from web-based resources. In particular, the information domain 310a may include multiple subdomains, each of which corresponds to respective web resource(s) for providing a respective candidate answer. In addition, as discussed further below with respect to FIG. 4, the information domain 310a may provide a confidence score for each of the candidate answers provided by the search subdomains 404-412. The confidences scores may, for example, be generated by each of the individual subdomains and may indicate a confidence of the respective subdomain that the candidate answer being provided is, for example, the most appropriate candidate answer for the question.”

Ferrucci teaches in Fig. 1, [005], [0027], [0045] and [0089], identifying a relationship between a first candidate answer and a second candidate answer, wherein the candidate answers are generated by a question-answering process, the candidate answers have associated supporting evidence, and the candidate answers have associated confidence scores. The QA system may acquire content or identify and gather the content to use for the answer sources and evidence sources. Content acquisition may be a combination of manual and automatic steps and example questions may be analyzed to produce a description of the kinds of questions that must be answered and a characterization of the domains. Analyzing example questions may involve a manual task, while domain analysis may be informed by automatic or statistical analyses, such as the LAT score analysis. A LAT score indicates the type of answer that the question is looking for. This may include a wide range of domains, including encyclopedias, dictionaries, thesauri, newswire articles, literary works, etc.

Once relationships among candidate answers have been identified, the methodology and system in one embodiment may transfer evidence between the candidates and use this information to re-rank the candidates. It can calculate a new confidence score and re-rank candidates based on their feature vectors, for instance, using machine-learning. Sets of confidence scores may be grouped according to their domains.

Fung also teaches an engine which may process context data to reference a plurality of sources/domains such as official help documentation, user blogs, partner web sites, etc. and harvest relevant help information. Based upon stored context data and help information available from the plurality of sources, certain embodiments may generate suggested questions allowing further exploration of help issues. Some embodiments further comprise the engine collecting additional help information from another of the plurality of data sources/domains in response to the query. Can also consist of the engine weighting the help information and the additional help information, and displaying the information ranked according to the weighting. The weighting is based upon each data source/domain.

Appellants Argue:
(2) Ferrucci does not disclose or suggest receiving scores from respective search subdomains from which corresponding respective candidate answers are also received. Even assuming, in arguendo, that Ferrucci’s “domain” could be properly interpreted both as providing the scores and as being a search subdomain (neither of which is disclosed in Ferrucci), Ferrucci does not disclose or suggest that the “domain” in Ferrucci provides any candidate answers.

In regard to candidate answers, Ferrucci discloses “tak[ing] the results of question analysis 408 and produc[ing] candidate answers 422 by searching the system's sources 402 and extracting answer-sized snippets from the search results.” Ferrucci, 58. Ferrucci also gives examples of the “domain” as “type matching, passage scoring, and so on.” Ferrucci, 788. Ferrucci does not provide any further explanation of what a “domain” of a score may be; however, clearly the “domain” of the score is not the same as “the system’s sources 402” that are searched for producing “candidate answers.” Ferrucci, 758.
For at least these reasons, Ferrucci does not disclose or suggest “receive, in response to sending the question, the respective candidate answer and a corresponding respective confidence score from each respective search subdomain,” as recited in independent claim 1.”

In Response:
The Examiner respectfully disagrees. Fung teaches in [0047], [0062], the engine may also access via the network, other sources of information that are not necessarily affiliated with the software program itself. For example, a fourth source may comprise a general external search engine such as GOOGLE. That search engine is configured to search the internet for information relevant to combining data in the particular environment of the software application. Subdomain information in a plurality of formats include videos, PDF documents, web pages, and others. It could take the form of an animation, a video demonstration, or a written flow diagram of actions to be taken in a particular order such as presented as a PDF document or web page. Ferrucci also teaches in [0045], wherein the sources 402 and 404 may include a wide range of encyclopedias, dictionaries, thesauri, newswire articles, literary works, and so on.

Appellants Argue:
(3) The Office Action mischaracterizes Ferrucci by conflating Ferrucci’s “domain” with Ferrucci’s “sources” in supporting the rejection of independent claim 1, the Office Action asserts that Ferrucci discloses “a wide range of domains, including encyclopedias, dictionaries, thesauri, newswire articles, literary works, etc.” Office Action, p. 6. However, this assertion is expressly in error. The actual disclosure in Ferrucci is that “[t]he sources 402 and 404 [i.e., not “domains” ] may include a wide range of encyclopedias, dictionaries, thesauri, newswire articles, literary works, and so on.” Ferrucci, 745. Contrary to the Office Action’s assertion, there is no disclosure or suggestion anywhere in Ferrucci that the sources 402 and 404 are the same as, and/or interchangeable with, the “domain” of Ferrucci.

“In addition to the previously quoted portion of Ferrucci, Ferrucci mentions the “sources 402 and 404” only two other times: “a QA system may acquire content (also referred to as a corpus) or identify and gather the content to use for the answer sources 402 and evidence sources 404,” (Ferrucci, 45), and “[h]ypothesis generation 420 takes the results of question analysis 408 and produces candidate answers 422 by searching the system's sources 402 and extracting answer-sized snippets from the search results.” Ferrucci, 958. Clearly, nowhere in any of the mentions of the “sources 402 and 404” in the entirety Ferrucci does Ferrucci make any disclosure or suggestion that the “sources 402 and 404” are the same as, and/or interchangeable with, the “domain.”

Further in this regard, in addition to the previously quoted portion of Ferrucci, Ferrucci mentions the “domain” only two other times: “example questions may be analyzed from the problem space to produce a description of the kinds of questions that must be answered and a characterization of the application domain,” (Ferrucci, 445), and “[a]nalyzing example questions may involve a manual task, while domain analysis may be informed by automatic or statistical analyses, such as the lexical answer type (LAT) analysis.

In Response:
The Examiner respectfully disagrees. Fung teaches in [0062], that different sources/domains include information in a plurality of formats such as videos, PDF documents, web pages, and others. Ferrucci also teaches in [0045], wherein the QA system may acquire content, referred to as a corpus to identify and gather the content to use for the answer sources 402 and evidence sources 404. 

Regarding dependent claims 2-9, 11-17 and 19-20, Applicant has not overcome the rejections and they are similarly rejected.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        

Conferees:
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.